DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5, 10-14 and 19-23.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Applicants' arguments, filed 09/24/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-14 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meignant (U.S. Patent No. 6,060,077 issued on 05/09/2000; of record) in view of Harrison (US 2006/0217272, Sep. 28, 2006), as evidenced by Mac Bride et al (“Vulvovaginal atrophy,” Mayo Clinic Proceedings, Vol. 85, No. 1, pgs. 87-94 (2010); of record).
Mac Bride et al evidence that vulvovaginal atrophy is synonymous with the terms vaginal atrophy, atrophic vaginitis, and urogenital atrophy (page 87, col 1, first full paragraph).
Meignant teaches a composition and method of treating vaginal dryness in a menopausal woman/female patient wherein the patient suffers from urogenital atrophy (i.e., vulvovaginal atrophy) (Abstract and col 1, lines 5-11) comprising administering once daily to the patient in need of treatment an effective dose of a vaginal suppository comprising estradiol as the only active (Abstract) wherein, in an exemplary embodiment, the amount of estradiol is 10 µg (col 4, lines 23-25). Meignant further teaches that the 
Meignant differs from the instant claims insofar as not disclosing wherein the composition has a viscosity in the range of about 50 cP to about 1000 cP at 25⁰C.
However, Harrison discloses a warming personal lubricant composition (abstract). The composition may be in the form of a liquid, a semi-solid, or a solid depending upon the particular intended use thereof. The viscosity may range from about 50 cps to about 500,000 cps or more. The composition may also be formulated into soft or hard gelatin capsules (¶ [0034]). The composition may be used to relive vaginal dryness (¶ [0038]).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Meignant to have a viscosity within the range of about 50 cps to about 500,000 cps since the composition treats vaginal dryness and a viscosity ranging from about 50 cps to about 500,000 cps is an effective viscosity for compositions that treat vaginal dryness as taught by Harrison. One of ordinary skill in the art would have had a reasonable expectation of success since Meignant discloses wherein the dose and the composition of the excipients may be modified. 
In regards to the amount of estradiol recited in instant claims 1 and 19,  it would have been prima facie obvious to one of ordinary skill in the art to modify the formulation of Meignant by selecting a concentration of 4 or 25 µg of estradiol because Meignant 
In regards to the instant claims reciting the properties produced from administration of the composition, since the composition and administration mode/active concentration are the same, the treatment would necessarily produce the unadjusted concentration values in the patient as recited in the claims when administered over the same time period.

Response to Arguments
	Applicant argues that the Katz Declaration establishes that the estradiol matrix formulation of Meignant does not have a viscosity in the range of about 50 cP to about 1000 cP at 25⁰C as required by the claims. As to the formulation tested, Applicant submits that the Meignant formulation tested was the soft capsule formulation set forth in column 5 of the Meignant reference.
The Examiner does not find Applicant’s argument to be persuasive. The Katz Declaration does not specify wherein the soft capsule formulation set forth in column 5 of the Meignant reference was tested. Attorney arguments cannot take the place of evidence. See MPEP 716.01(c). Therefore, it is not clear whether the soft capsule formulation set forth in column 5 of the Meignant reference actually has a viscosity outside of the claimed range.


	Applicant argues that Harrison does not teach that any particular viscosity or range of viscosities is useful for the intravaginal administration of estradiol. 
	The Examiner does not find Applicant’s argument to be persuasive. Meignant does not disclose a suitable viscosity for the composition. Therefore, one of ordinary skill in the art would look to Harrison find a suitable viscosity to formulate the composition. Since Harrison discloses wherein a viscosity within the range of about 50 cps to about 500,000 cps is an effective viscosity for compositions that treat vaginal dryness, it would have been obvious to one of ordinary skill in the art to formulate the composition of Meignant to have such viscosity. 
	Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See MPEP 2123. Therefore, it is not necessary for Harrison to disclose wherein that viscosity range is preferred in order for one of ordinary skill in the art to have selected 

	Applicant argues that Harrison provides no motivation to lower the viscosity of Meignant formulation to the viscosity range recited in the pending claims. 
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection and above, Meignant discloses wherein a variety of doses of different excipients can be envisaged and wherein it is possible to modify the composition of the excipients. Thus, it would have been obvious to one of ordinary skill in the art that the viscosity may be lowered depending on the dose of the different excipients selected and the particular excipients used in the composition. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that lowering the viscosity of the Meignant formulations to the viscosity range recited in the claims would not provide for long-term retention and would not prevent flow to a maximum extent and, thus, the Meignant formulations would be rendered unsatisfactory for their intended function.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown with objective evidence wherein the claimed viscosity would not provide 
	Furthermore, Applicant’s argument is further unpersuasive as evidence by, Scholz (US 2006/0051385). Scholz discloses a composition adhering well to mammalian tissue in order to deliver an antimicrobial to the intended site over a prolonged period even in the presence of perspiration, drainage (e.g., mucosal secretions), or mild lavage (¶ [0179]). Suitable mammalian tissue include those in the vagina (¶ [0012]). The composition has a viscosity of at least 500 cps (¶ [0234]). As such, Scholz discloses wherein a viscosity of at least 500 cps is effective for long term retention and preventing flow. The claimed viscosity ranges from about 50 cP to about 1000 cP. Therefore, Applicant’s argument that lowering the viscosity to the claimed viscosity would not provide for long-term retention and would not prevent flow is not persuasive since Scholz discloses wherein a viscosity as low as 500 cps is effective. As such, Applicant’s argument is unpersuasive.

Response to Declaration
	Declarant’s arguments have been addressed above and are unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-14, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US 10537581 B2, US 9180091 B2, US 9289382 B2, US 10258630 B2, US 10398708 B2, US 10568891 B2, US 10668082 B2, and US 10471072 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a composition comprising an intravaginal effective amount of estradiol as the only active for treating VVA and associated symptoms. 

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-5, 10-14 and 19-23 are rejected.
Claims 6-9, 15-18 and 24-27 have been withdrawn.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.